Title: To James Madison from William Jarvis, 25 August 1804 (Abstract)
From: Jarvis, William
To: Madison, James


25 August 1804, Lisbon. “The last letter I had the honor to address to you was dated the 24th Ulto. & went by the schooner Sally, Captn Davis, via Gloucester Masstts.
“A few days after General Lannes with his secretary left here & it is said will not return, having an appointment in the Army.
“The frigate Amphion has returned to this port & James Overton whom I mentioned in my last as being impressed, has been discharged.
“Two American seamen were impressed the 7th Instant on shore by the Crew of the Medusa frigate, after much trouble owing to Captn Gore’s positive refusal to give them up they were released through the intervention of Mr Gambier, the British Consul General who went on board for the purpose. Another American who was impressed the day before yesterday out of a British Merchantman has also been discharged.
“I was sorry to be informed yesterday, that an order had come to the Providor Mor to quarantine all vessels from Spain & from the United states. The reasons stated for the measure, are that advices had been received from Malaga that the yellow fever had made its appearance there & that a frigate from Vera Cruz had arrived at Vigo with the fever on board & was quarantined & that some advices had been received that this disorder had broken out in the U.S. I hope the arrangements will be as rational as the season of the year for laying it has been judiciously chosen. Hitherto after the danger was over the precaution was taken. On the first arrival of a Vessel I shall be able to know precisely what measures will be adopted & shall act accordingly.
“Lately I have had more trouble with a Captain Percival of Boston relative to his first Mate than with all my Countrymen together since I have been in Office. If it is not settled before he sails I shall take the liberty of troubling you with the particulars.
“I have the pleasure to inclose a letter received to day from Mr Simpson. That to me which enveloped it, mentioned that some doubts were entertained of the peaceable disposition of Muley Solyman but Mr S. adds that he was happy to think it was without foundation. Our frigates occasionally looking in there I imagine will have a good effect.”
